DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 November 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 3-4, 16-17, and 22 are objected to because of the following informalities:
   Re claim 3, claim line 2:  The term -- first -- should be inserted prior to the term "switching".
   Re claim 4, claim line 2:  The term -- first -- should be inserted prior to the term "switching".
   Re claim 16, claim line 1:  The phrase "as in one of claims" does not make sense in light of a single claim being referenced.  Should the objected to phrase be corrected to read -- according to claim --?
   Re claim 17, claim line 2:  The "colon" should be deleted.
   Re claim 22, claims lines 4 and 7:  The "periods" should be corrected with
-- semicolons --.
 	   Re claim 22, claim lines 10 and 14:  The term "sample-and-hole" should be corrected to read -- sample-and-hold --.
	   
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-16, 19, and 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
   Re claim 7, claim line 7:  Which "switching signal" is being referenced here, the first switching signal (claim 2) or the second switching signal (claim 7)?
   Re claim 10, claim line 2:  Is this "a second switch output" different than the second switch output previously recited in claim 2, claim line 7?
      NOTE:  The Examiner is interpreting both second switch outputs to be the same.
   Re claim 19:  The phrase "the first and second integrators" lacks antecedent basis. 
	   Re claim 22, claim line 9:  The phrase "the processor" lacks antecedent basis.
   Re claim 23, claim line 3:  Is this "a processor" the same processor previously recited in claim 22, claim line 9?
      NOTE:  The Examiner is interpreting both recitations of the processor to be the same processor.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,518,958.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims contain more structure (i.e. are narrower) than the application claims such that the scope of the narrower patented claims overlap the scope of the broader application claims.
   


Claims 1, 17-18, and 20-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 6, 9, 10, and 20-23 of U.S. Patent No. 10,761,061.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims contain more structure (i.e. are narrower) than the application claims such that the scope of the narrower patented claims overlap the scope of the broader application claims.
   Application claim 1 is obvious in view of the scope of patented claim 1.
	   Application claim 17 is obvious in view of the scope of patented claims 1, 6, and 9.
   Application claim 18 is obvious in view of the scope of patented claims 1, 6, and 10.
   Application claim 20 is obvious in view of the scope of patented claims 1 and 20.
   Application claim 21 is obvious in view of the scope of patented claims 1, 20, and 21.
   Application claim 22 is obvious in view of the scope of patented claims 1 and 22.
   Application claim 23 is obvious in view of the scope of patented claims 1, 22, and 23.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 1 is rejected under pre-AlA 35 U.S.C. 102(b) as being anticipated by US 6,282,949 (Axelsson).
   With respect to the limitations of claim 1, Axelsson discloses a system for
detecting air, comprising:
      a transmitter (3 or 4) configured to transduce a driver signal to ultrasonic vibrations (col. 1, lines 28-30 and col. 3, lines 52-54);
      a receiver (3 or 4) configured to receive the ultrasonic vibrations and transduce the ultrasonic vibrations to provide a receiver signal (col. 1, lines 28-30 and col. 3, lines 52-54); and
      an air-detection circuit in operative communication with the receiver to process the receiver signal to generate a processed signal corresponding to detected air, the air-detection circuit comprising at least one active-rectifying element configured to actively rectify the receiver signal to provide the processed signal (col. 4, lines 38-48 and Figure 4 - circuit utilizes a output driver stage having a rectifier and a transistor (line 44) - active rectification generally is a technique for improving the efficiency of rectification by replacing diodes with actively controlled switches, such as transistors; thus Axelsson's use of a transistor would appear to broadly recite at least one active-rectifying element).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 6,282,949 (Axelsson) in view of US 2009/0205426 (Balschat et al.).
 
   With respect to the limitation of claim 18, Axelsson disclose all of the limitations of the base claim including detecting inhomogeneities in the liquid flow based on the ultrasound energy received by the receiver.  Axelsson fails to disclose determing whether air exists when the processed signal is below a predetermined threshold.
   Balschat et al. disclose a method and device for monitoring a flowing liquid for the presence of air comprising detecting micro-bubbles within the fluid flow utilizing an ultrasonic emitter (19) and an ultrasonic receiver (20).  The presence of air (micro-bubbles) within the fluid flow cause the ultrasonic pulses to be attenuated and hence a dip to occur in the maximum amplitude (paragraph [0069]).  Figure 3 shows no micro-bubbles within the fluid flow, whereas the graphs represented in Figures 4a and 4b, show dips in the signal amplitude (any notable representation of signals representing air is deemed to be at a level below a predetermined threshold).  Modifying Axelsson to detect the air below a threshold would have been obvious to one of ordinary skill in the art at the time of invention given that Axelsson acknowledges that inhomogeneities in the liquid flow cause changes in the energy received by the receiver.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
   Prior art was not relied upon to reject claims 2-17 and 19-23 because the prior art of record fails to teach and/or make obvious the following:
      Claims 2-16:  Providing a system for detecting air comprising a first single pole, single throw switch defining the at least one active-rectifying element configured to provide electrical communication between the receiver signal and a first switch output in accordance with a first switching signal; and a second single pole, single throw switch configured to provide electrical communication between the receiver signal and a second switch output in accordance with an inverted signal of the first switching signal in combination with all of the limitations of the base claim.
      Claim 17:  Providing a system for detecting air comprising wherein the processed signal is a square root of: a squared first integrator output summed with a squared second integrator output in combination with all of the limitations of the base claim.
      Claim 19:  Providing a system for detecting air comprising the first and second integrators integrate for a predetermined number of cycles in combination with all of the limitations of the base claim.
      Claims 20-21:  Providing a system for detecting air comprising wherein a first integrator integrates for a predetermined number of cycles of the driver signal for a predetermined period of time after the driver signal drives the transmitter such that the ultrasonic vibrations have passed the receiver, wherein a first integrator output is used to adjust an offset of the first integrator in combination with all of the limitations of the base claim.
      Claims 22-23:  Providing a system for detecting air comprising a first integrator, wherein a first switch output and a second switch output are in electrical communication with the first integrator to integrate a signal therefrom to provide a first integrator output. a second integrator, wherein a third switch output and a fourth switch output are in electrical communication with the second integrator to integrate a signal therefrom to provide a second integrator output. a first sample-and-hold circuit to hold a voltage of the first integrator output for the processor to determine the processed signal; a first diagnostic sample-and-hole circuit to hold the voltage of the first integrator output to adjust an offset of the first integrator; a second sample-and-hold circuit to hold a voltage of the second integrator output for the processor to determine the processed signal; and a second diagnostic sample-and-hole circuit to hold the voltage of the second integrator output to adjust an offset of the second integrator in combination with all of the limitations of the base claim.

Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 7-16 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
   The prior art discloses ultrasonic techniques for detecting air within a fluid flow.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SEAN LARKIN whose telephone number is (571) 272-2198. The examiner can normally be reached M-F 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.



/DANIEL S LARKIN/Primary Examiner, Art Unit 2855